Citation Nr: 1131170	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-26 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for tinnitus. 



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from November 1957 to October 1959.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously remanded by the Board in February 2010 and is now ready for appellate disposition.  

As a result of the additional development requested by the Board, service connection for bilateral hearing loss was granted in an April 2011 rating decision, with an evaluation of 20 percent effective June 22, 2006.  Thus, that issue has been fully resolved in the Veteran's favor and is no longer subject to appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010)..


FINDING OF FACT

The evidence is in approximate balance as to whether the Veteran's tinnitus is causally or etiologically related to his active military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary.

II.  Pertinent Law, Facts, and Analysis 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran seeks service connection for his current tinnitus on the basis that it was caused by acoustic trauma sustained during his period of active service in the United States Army while serving as a field artilleryman.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Cuevas v. Principi, 3 Vet. App. 542 (1992).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, where a Veteran served continuously for ninety (90) days or more during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system (e.g., tinnitus), to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

On a VA Form 21-4138 (Statement in Support of Claim) dated in February 2007, the Veteran asserted that he had hearing problems as a result of exposure to artillery while serving in the Army.  He explained that, during service, he operated a 155mm self-propelled Howitzer and was not given any ear protection.  

The Veteran underwent an audiological examination in January 2007 in connection with his claim.  The examining audiologist diagnosed constant bilateral tinnitus, based on the Veteran's report of periodic ringing in his ears since 1979 or 1980.  However, the examiner concluded that tinnitus was not caused by noise exposure in service.  The examiner noted that, while the configuration of the Veteran's hearing loss was consistent with noise exposure, he had reported first noticing tinnitus in the late 1970's, and said he had worked in the logging industry and drove a log truck, which was a profession known for excessive noise.  The audiologist concluded that the Veteran's tinnitus had most likely been caused by occupational noise.  

In the March 2007 rating decision, the RO denied service connection for tinnitus based on the absence of evidence of tinnitus in service and the negative medical opinion provided by the January 2007 VA examining audiologist.

In his July 2007 notice of disagreement (NOD), the Veteran wrote that the examiner's comments had been inaccurate, and he had not just recently noticed the ringing in his ears.  Rather, he had first noticed tinnitus in basic training at the rifle range.  He reiterated that he believed that his tinnitus was a direct result of his 18 months in a self-propelled tracked 155 howitzer unit.  

In the August 2008 SOC, the RO continued to deny the Veteran's claim on the basis that there was no evidence of tinnitus in service and the examiner's opinion that tinnitus was not caused by in-service noise exposure.  

The Veteran filed his substantive appeal on VA Form 9 in August 2008, and the Board subsequently remanded the claim for further evidentiary development in February 2010.  

Pursuant to the Board's remand, the Veteran underwent another audiological examination in June 2010.  The VA audiological examiner wrote that the Veteran reported that his recurrent bilateral tinnitus had been present since 1960.  The examiner noted that the Veteran did not recall having tinnitus in the service.  The examiner then concluded that tinnitus started after leaving service and there was no evidence that tinnitus was connected to the service based on the conflicting statements regarding the onset of tinnitus provided by the Veteran that were in the record. 

In an April 2011 statement, on VA Form 21-4138, the Veteran said he never told the June 2010 VA audiological examiner that his tinnitus did not start in service.  The Veteran wrote that tinnitus started at some point in the service and has continued to worsen over the years.  He also reported difficulty hearing the examiner throughout the examination, due to background noise in the waiting area.    

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In the present case, while available STRs are devoid of any evidence of tinnitus, the service records as well as the separation document, DD Form 214, show that the Veteran served as a field artilleryman during his period of service.  He has competently reported that he was exposed to the loud noise of artillery while performing his duties in service.  Exposure to loud noises is consistent with the circumstances and conditions of the Veteran's service, and the Board finds the Veteran's account of noise exposure during service credible.

In addition, the Board notes that the Veteran has made repeated statements that he has had tinnitus since service as a result of noise exposure.  The Veteran is competent to report the onset of his tinnitus.  See Jandreau, supra.  Although it appears that the Veteran may have told examining audiologists that his tinnitus began after service, the Board finds that the Veteran's statements relating the onset of his tinnitus to service are credible.  In this regard, the Board particularly notes that the explanations provided by the Veteran in the July 2007 NOD and April 2011 VA Form 21-4138 clarifying the onset of tinnitus are satisfactory.  In further regard to the most recent examination, it is certainly reasonable to conclude that the Veteran had difficulty hearing and understanding the question posed by the VA audiologist, as he has suggested.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition as to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno, supra (noting that competent lay evidence requires facts perceived through the use of the five senses).  

Moreover, and significantly, the Veteran was service connected for bilateral hearing loss in an April 2011 rating decision.  At the June 2010 VA examination, he was diagnosed with bilateral sensorineural hearing loss, which was linked to his noise exposure in the Army.  The fact that the Veteran has been diagnosed as having bilateral sensorineural hearing loss and granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  See MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's hearing loss is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.

The evidence of record in support of the claim consists of the above-noted provisions from the MERCK MANUAL, the Veteran's history of service-connected sensorineural hearing loss, and the Veteran's own statements relating the onset of tinnitus to his period of service.  The June 2010 VA examination report established that the Veteran's bilateral hearing loss is etiologically linked to his active service and shows that he has tinnitus.  The cited provisions from the MERCK MANUAL confirm that tinnitus usually accompanies noise-induced hearing loss, which in this case has been diagnosed.  Finally, the Board has determined that the Veteran's assertion that he has experienced tinnitus since service is competent and credible evidence upon which the Board may afford significant probative value in making its decision.

The evidence unfavorable to the claim for service connection in this consists of the available STRs that contain no evidence of tinnitus and the negative medical opinions by the audiologists concluding that the Veteran's tinnitus was not related to service, for reasons explained above.  Also, there is evidence of post-service occupational noise exposure.  Further, as addressed above, there has been some ambiguity as to when tinnitus had its onset although, as noted above, the Veteran's account of tinnitus since service is deemed credible.  

Thus, in consideration of the above, the Board concludes that the evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  In other words, the Board finds, based on the evidentiary record, that the Veteran's tinnitus is as likely the result of his noise exposure in service or associated with his service-connected noise-induced bilateral hearing loss as it is the result of some other factor or factors.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran in this case, and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


